Name: 2005/501/EC: Commission Decision of 12 July 2005 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption, with respect to Algeria, the Bahamas and Grenada (notified under document number C(2005) 2551) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  health;  America;  trade;  fisheries;  Africa
 Date Published: 2005-07-14; 2006-12-12

 14.7.2005 EN Official Journal of the European Union L 183/109 COMMISSION DECISION of 12 July 2005 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption, with respect to Algeria, the Bahamas and Grenada (notified under document number C(2005) 2551) (Text with EEA relevance) (2005/501/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs (1), and in particular Article 2(2) thereof, Whereas: (1) Commission Decision 97/296/EC of 22 April 1997 drawing up the list of third countries from which the import of fishery products is authorised for human consumption (2), lists the countries and territories from which import of fishery products for human consumption is authorised. Part I of the Annex to that Decision lists the countries and territories covered by a specific Decision under Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (3), and part II of that Annex lists the countries and territories meeting the conditions set out in Article 2(2) of Decision 95/408/EC. (2) Commission Decisions 2005/498/EC (4), 2005/499/EC (5) and 2005/500/EC (6), set specific import conditions for fishery products from Algeria, the Bahamas and Grenada. Those countries should therefore be included in the list in part I of the Annex to Decision 97/296/EC. (3) In the interest of clarity, the lists concerned should be replaced in their entirety. (4) Decision 97/296/EC should therefore be amended accordingly. (5) This Decision should apply from the same day as Decisions 2005/498/EC, 2005/499/EC and 2005/500/EC as regards the import of fishery products from Algeria, the Bahamas and Grenada. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 97/296/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 28 August 2005. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 July 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 243, 11.10.1995, p. 17. Decision as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33) (corrected version in OJ L 195, 2.6.2004, p. 12). (2) OJ L 122, 14.5.1997, p. 21. Decision as last amended by Decision 2005/219/EC (OJ L 69, 16.3.2005, p. 55). (3) OJ L 268, 24.9.1991, p. 15. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (4) See page 92 of this Official Journal. (5) See page 99 of this Official Journal. (6) See page 104 of this Official Journal. ANNEX ANNEX list of countries and territories from which importation of fishery products in any form intended for human consumption is authorised I. Countries and territories covered by a specific decision pursuant to Council Directive 91/493/EEC AE  United Arab Emirates AG  Antigua and Barbuda AL  Albania AN  Netherlands Antilles AR  Argentina AU  Australia BD  Bangladesh BG  Bulgaria BR  Brazil BS  The Bahamas BZ  Belize CA  Canada CH  Switzerland CI  Ivory Coast CL  Chile CN  China CO  Colombia CR  Costa Rica CS  Serbia and Montenegro (1) CU  Cuba CV  Cape Verde DZ  Algeria EC  Ecuador EG  Egypt FK  Falkland Islands GA  Gabon GD  Grenada GH  Ghana GL  Greenland GM  Gambia GN  Guinea Conakry GT  Guatemala GY  Guyana HK  Hong Kong HN  Honduras HR  Croatia ID  Indonesia IN  India IR  Iran JM  Jamaica JP  Japan KE  Kenya KR  South Korea KZ  Kazakhstan LK  Sri Lanka MA  Morocco MG  Madagascar MR  Mauritania MU  Mauritius MV  Maldives MX  Mexico MY  Malaysia MZ  Mozambique NA  Namibia NC  New Caledonia NG  Nigeria NI  Nicaragua NZ  New Zealand OM  Oman PA  Panama PE  Peru PG  Papua New Guinea PH  Philippines PF  French Polynesia PM  St Pierre and Miquelon PK  Pakistan RO  Romania RU  Russia SA  Singapore SC  Seychelles SG  Saudi Arabia SN  Senegal SR  Suriname SV  El Salvador TH  Thailand TN  Tunisia TR  Turkey TW  Taiwan TZ  Tanzania UG  Uganda UY  Uruguay VE  Venezuela VN  Vietnam YE  Yemen YT  Mayotte ZA  South Africa ZW  Zimbabwe II. Countries and territories meeting the terms of Article 2(2) of Council Decision 95/408/EC AM  Armenia (2) AO  Angola AZ  Azerbaijan (3) BJ  Benin BY  Belarus CG  Republic of Congo (4) CM  Cameroon ER  Eritrea FJ  Fiji IL  Israel MM  Myanmar SB  Solomon Islands SH  St Helena TG  Togo US  United States of America (1) Not including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999. (2) Authorised only for imports of live crayfish (Astacus leptodactylus) intended for direct human consumption. (3) Authorised only for imports of caviar. (4) Authorised only for imports of fishery products caught, frozen and packed in their final packaging at sea.